DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/962,569 filed on 16 July 2020.
Claims 1-20 are currently pending, and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, the claim recites “a step of arranging the activation element on the electronic payment device”. However, it is vague and unclear what said first and second level of risk comprises and/or how the risk levels differ from one another as no further details and/or description of the terms is provided by Applicant in the claims. As such, Examiner is unable to determine the scope of the phrase making understanding of the limitations vague and unclear, and which therefore renders the claims indefinite. This raises the question as to the limiting effect of the language in the claim and does not clearly set forth the metes and bounds as to the intended scope of the claims in this instance. Therefore claim 10 is indefinite. Claim 19 recites a similar limitation feature as claim 10 and is therefore also definite based on the same reasoning provided above. 

Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method of activating an electronic payment device, comprising: generating, … activation data corresponding to a non-activated electronic payment device issued to a user; storing, on an activation element associated with the electronic payment device, a unique identifier corresponding to the electronic payment device; receiving, … an activation request from a mobile device in response to the user scanning the activation element with the mobile device, the activation request comprising identification data associated with the user and the unique identifier; determining, … that the activation data matches the identification data; and, in response to determining that the activation data matches the identification data, activating the electronic payment device. 

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely storing, receiving, accessing, comparing, and transmitting (displaying) data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, inasmuch as the claimed method as a whole is directed towards facilitating an authentication and/or verification process while utilizing identifiers associated with activating of a financial and/or payment related object or device in an automated manner, but for the recitation of generic computer components. 

Performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions) grouping of abstract ideas. 

User and/or owner verification in association with usage of a financial device or object is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human activity grouping. Accordingly, for these reasons, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – utilizing a computer-related device (e.g., “processor”), to perform the steps recited. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating an authentication and/or verification process utilizing identifiers associated with activating of a financial and/or payment related object or device in an automated manner while carrying out the steps of merely storing, receiving, accessing, comparing, and transmitting (displaying) data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Independent claim 11 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 11 accordingly.

Independent claim 19 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 19 accordingly.

Dependent claims 2-10, 12-18, and 20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2, 12, 20, the step(s) comprising “wherein the activation element comprises a machine-readable indicia or a near-field communication device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes additional data elements used in the process. 

In claims 3, 4, 13, and 14, the step(s) comprising “wherein the activation data comprises one or more of an email address, a username, an Internet Protocol (IP) address, a browser or application cookie ID, and user location data, optionally wherein when the user location data comprises an address associated with the user, the step of determining comprises determining that a location of the user when the activation request is received is within a predetermined radius of the address.”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps as well as additional data elements used in the process. 

In claim 5, the step(s) comprising “the step of shipping, to the user, the electronic payment device comprising the activation element thereon, wherein the identification data is information that is not present in or on the electronic payment device or packaging associated with the electronic payment device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps as well as additional data elements used in the process. 

In claims 6 and 15, the step(s) comprising “generating a random value or hashing one or both of the activation data and the identification data, optionally wherein the step of determining comprises matching the activation data to the hashed identification data, or matching the identification data to the hashed activation data”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps used in the process. 

In claims 7 and 16, the step(s) comprising “wherein the activation data and the identification data comprise a browser or application cookie ID, and wherein the step of determining comprises matching the browser or application cookie ID of the activation data with the browser or application cookie ID of the identification data and, in response to determining that the browser or application cookie ID of the activation data matches the browser or application cookie ID of the identification data, activating the electronic payment device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps as well as additional data elements used in the process. 

In claims 8 and 17, the step(s) comprising “wherein the activation element comprises a device link comprising a uniform resource locator, and wherein the step of receiving the activation request comprises receiving the identification data through the device link”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes additional data elements used in the process. 

In claims 9 and 18, the step(s) comprising “wherein the activation data is stored in a database comprising activation data for one or more inactive electronic payment devices, and wherein the step of determining comprises comparing the identification data to the activation data for the one or more inactive electronic payment devices, optionally wherein the determining step further comprises: 
generating a risk score based on the comparison; and activating the electronic payment device if the risk score meets a predetermined threshold”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps and/or rules of the process. 

In claim 10, the step(s) comprising “a step of arranging the activation element on the electronic payment device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions, because it merely describes intermediate steps and/or rules of the process. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nordentoft et al., US 2007/0189581 A1 “Nordentoft”) in view of Newbrough, US 7,885,878 B2 (“Newbrough”).

Re Claim 1: Nordentoft discloses a method of activating an electronic payment device, comprising: 

generating, with at least one processor, activation data corresponding to a non-activated electronic payment device issued to a user; (¶¶[0013, 0017])

storing, on an activation element associated with the electronic payment device, a unique identifier corresponding to the electronic payment device; (¶¶[0016, 0020])

Nordentoft doesn’t explicitly disclose:

receiving, with at least one processor, an activation request from a mobile device in response to the user scanning the activation element with the mobile device, the activation request comprising identification data associated with the user and the unique identifier; 

Newbrough, however, makes this teaching in a related endeavor (FIG. 5; C2 L16-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newbrough with the invention of Nordentfot as disclosed above, for the motivation of mitigating the risk of fraud associated with usage of the payment device. 

Nordentoft further discloses:

determining, with at least one processor, that the activation data matches the identification data; (¶[0017])

in response to determining that the activation data matches the identification data, activating the electronic payment device. (¶¶[0002, 0017, 0018])

Re Claim 3: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft further discloses:

wherein the activation data comprises one or more of an email address, a username, an Internet Protocol (IP) address, a browser or application cookie ID, and user location data, optionally wherein when the user location data comprises an address associated with the user, the step of determining comprises determining that a location of the user when the activation request is received is within a predetermined radius of the address. (¶[0038])
Re Claim 4: Claim 4, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 4 is rejected in the same or substantially the same manner as claim 3.

Re Claim 5: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft further discloses:

the step of shipping, to the user, the electronic payment device comprising the activation element thereon, wherein the identification data is information that is not present in or on the electronic payment device or packaging associated with the electronic payment device. (¶[0060])
Re Claim 8: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft further discloses:

wherein the activation element comprises a device link comprising a uniform resource locator, and wherein the step of receiving the activation request comprises receiving the identification data through the device link. (¶[0084])
Re Claim 9: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft further discloses:

wherein the activation data is stored in a database comprising activation data for one or more inactive electronic payment devices, and wherein the step of determining comprises comparing the identification data to the activation data for the one or more inactive electronic payment devices, optionally wherein the determining step further comprises: 

generating a risk score based on the comparison; and 

activating the electronic payment device if the risk score meets a predetermined threshold. 

(¶[0038])
Re Claim 10: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft further discloses:

a step of arranging the activation element on the electronic payment device. (¶[0038])

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 3.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 4.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 8.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 9.
Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1.  


Claims 2, 12, 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nordentoft et al., US 2007/0189581 A1 “Nordentoft”) in view of Newbrough, US 7,885,878 B2 (“Newbrough”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Kelley et al., US 8,840,030 (“Kelley”).

Re Claim 2: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft doesn’t explicitly disclose:  

wherein the activation element comprises a machine-readable indicia or a near-field communication device. 

Kelley, however, makes this teaching in a related endeavor (Abstract; C3 L5-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kelley with the invention of Nordentfot as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 2.


Claims 6 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nordentoft et al., US 2007/0189581 A1 “Nordentoft”) in view of Newbrough, US 7,885,878 B2 (“Newbrough”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Ball et al., US 10,963,864 (“Ball”).

Re Claim 6: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft doesn’t explicitly disclose:  

generating a random value or hashing one or both of the activation data and the identification data, optionally wherein the step of determining comprises matching the activation data to the hashed identification data, or matching the identification data to the hashed activation data. 
Ball, however, makes this teaching in a related endeavor (C7 L65-67; C L1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ball with the invention of Nordentfot as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 6.


Claims 7 and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nordentoft et al., US 2007/0189581 A1 “Nordentoft”) in view of Newbrough, US 7,885,878 B2 (“Newbrough”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Mutlu, US 200/0243534 A1 (“Mutlu”).

Re Claim 7: Nordentoft in view of Newbrough discloses the method of claim 1. Nordentoft doesn’t explicitly disclose:  

wherein the activation data and the identification data comprise a browser or application cookie ID, and wherein the step of determining comprises matching the browser or application cookie ID of the activation data with the browser or application cookie ID of the identification data and, in response to determining that the browser or application cookie ID of the activation data matches the browser or application cookie ID of the identification data, activating the electronic payment device. 
Mutlu, however, makes this teaching in a related endeavor (¶[0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mutlu with the invention of Nordentfot as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.


Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692